ae

“Case 4:20-cv-01115 Document 438 Filed on 10/23/20 in TXSD Page’! of 3

af
j Co o ht

eee

Stetes Coarte
Southern Distr of Texas
IN THE UNITED STATES DISTRICT COURT OCT 23 2029
FOR THE SOUTHERN DISTRICT OF TEXAS Davia. .
HOUSTON DIVISION Court
~
LAMARR ANTWAIN CAMPBEEL CIVIL ACTION NO ;20 CV-01115
ve
TDCI_CID NO. 02240984 § gor re™ ;
§ pate? petty
vs. § ree \
§ oan BOE WO
: gt? scout
; so
§ Ber ,
BRYAN, COLLIER AND § gato
WARDEN R. HERRERA :

MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

Plaintif® LAMARR ANTWAIN CAMPBELL, pursuant to Rule 15(a0 and 19(a)
Fed.R.Civ.P. cequests teave the file an Amended Complaint to
adding. as a party: (1) The Plaintiff in his Original Complaint
Name ‘Valentine V. Vrallis No. 4:20-CV.01115 (2) Since the filing
of this Complaint. One of the Defendant Warden R. Herrera did
not Protect JME[ from contracting the Cocvanvirsus Covio-19
On May 25,2020 ly Lamarc Antwain Campbell and the rest of the
inmates at the Pack One Trusty Camp all tested Negative, Now
on about June 6,2020 in the Build of Pack One Unit many of the
inmates had been tested Positives, and it got so bad that they
could not fine anyone to work in the Pack One Kitchen to prepare
the Jonnies Sack Lunches for everyone on the Pack One Unit and
the Pack One Trusty Camp. Nevertheless Warden R, Herrera asked
for some inmates at the Pack One Trusty Camp to Volunteers to
go to the Build to Work after knowingly that there was inmates
that had tested Positives with Covio-19 Virus. Moreover after
the inmates refused to go to the Build to be infected with the
Virus Covio-19. This Act was done Intentionally knowingly that
the Volunteers inmates could get infected and infected the rest
of the inmates at the Pack One Trusty Camp that had tested Negative
Moreover after the inmates refused to go to the Build to be
infected with the Virus Covio-19. Warden R. Herrera Threaten

 

 

 

 

 
Case 4:20-cv-01115 Document 438 Filed on 10/23/20 in TXSD Page 2 of 3

us to give us a Disciplinary Case, Because we refused to go
be infected with the Covio-19 Voirus. So under section III c.2.,
and consecutive terms of loss of Privileges without a Discplinary
Hearing. The Warden then took our Recreation Privileges. No
one could call there family. So some of the inmates thanking
If they Volunteer the Warden would give back the Phone Prrivileges
go they Volunteer and the Volunteer they Brought the Virus back
to the Trusty Camp on June 27, 2020 I Lamarr Antwain Campbeel
being: one of the inmates that the Volunteer gave the Virus to.

Here the Plaintiff request Punitive Damages of (300.000) Three
Hundred Thousand, Because the wrongful Act that was done intention-
ally ‘and Maliciously Malice on part of Warden R. Herrera I also
request (300.000) Three Hundred Thousand for Compensatory and
Monetary Damages for the Long Haul Medical Individvalized Treatment
Plan.(3) This Court should Grant leave freely to Amended a Complaint
see Foman V. Davis 371 U.S. 178.182 (1962).

I declare under penalty of perjury that the foregoing is True
and Correct.

Executed on October 22,2020

Signed this the 22, day gf October 2020

2a Mann Laoylhhe

LAMARR ANTWAIN CAMPBEEL PLANINTIFF.

  

 

 

 
e3o0f3

fe arate eth he tected

WY)
Wallace Pack One Trustv Camo
SA00N Wallace Park Rd

 

0

Marae 77TRAR

ee
y
q
y
Q
2
+
v

 

Case 4:20-¢ -01115 Document 438 Filed on 10/23

 

       

‘eal aes

NORTH HOUSTON TX 773

-

21 OCT 2020 PMS L

United States Courts
Southern District of Texas
FILED

OCT 23 2020

David . of Court

UNITED STATES DISTRICT CLERK'S OFFICE
P.O-ROX 61010

Houston Navac TF7INR-ININ

PPSOE—-iOoiagis plDiadabafes| gfbacePbedghyg|eordy ody efegig if] plage diya
